Case 1:17-cr-00115-CBA Document 85-1 Filed 09/16/19 Page 1 of 3 PageID #: 298




MPR:CRH/RCH
F.# 2017R00354

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – –X

UNITED STATES OF AMERICA                                   ORDER TO CLOSE
                                                           COURTROOM AND FILE
       - against -                                         DOCUMENTS UNDER SEAL

EDGAR VEYTIA,                                              Docket No. 17-CR-115 (CBA)

                      Defendant.

– – – – – – – – – – – – –X

              Upon consideration of the motion of defendant EDGAR VEYTIA, and the

response of the United States of America, both filed under seal, for an Order: to close the

courtroom during the defendant’s sentencing hearing, and to seal the transcripts of that

proceeding and this Order;

              Having scheduled a public hearing on the motion and notified the public of the

hearing by listing the date, time and location of the hearing on the public docket and the

Court’s public calendar; and

              Having held a public hearing on the motion at which the parties and any

intervenors were provided an opportunity to be heard;

              Based on the submissions of the parties, the Court makes the following

findings:

              1.      There is a substantial probability that a public proceeding as to a part of

the sentencing hearing would prejudice a compelling interests of both the defendant and
Case 1:17-cr-00115-CBA Document 85-1 Filed 09/16/19 Page 2 of 3 PageID #: 299




government, in particular the interest in safety to persons and property, and the interest in

protecting the secrecy of an ongoing criminal investigation;

              2.        No reasonable alternatives to closure of the courtroom exist that can

adequately protect the compelling interests that would be prejudiced by a public proceeding,

identified above; and

              3.        The prejudice to the compelling interests identified above overrides the

public’s and the media’s qualified First Amendment right to access the plea proceedings.

              Accordingly, pursuant to United States v. Alcantara, 396 F.3d 189 (2d Cir.

2005), and United States v. John Doe, 63 F.3d 121 (2d Cir. 1995),

              IT IS ORDERED that the motion to close the courtroom for a portion of the

defendant’s sentencing hearing and to seal the transcripts of that portion of the proceeding

and this Order is hereby granted;

              IT IS FURTHER ORDERED that the closure of the courtroom be tailored by

requiring the government, with advance notice to the defendant, to disclose the transcript as

required by Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150

(1972), 18 U.S.C. ' 3500 and/or Rule 16 of the Federal Rules of Criminal Procedure;

              IT IS FURTHER ORDERED that the closure of the courtroom be tailored by

requiring the government and the defendant to move this Court to unseal the transcript of the

proceeding and substitute the defendant’s true name for “John Doe” in the docket caption

when the prejudice to the parties’ interests no longer outweighs the public’s qualified right to

access; and
Case 1:17-cr-00115-CBA Document 85-1 Filed 09/16/19 Page 3 of 3 PageID #: 300




              IT IS FURTHER ORDERED that the public docket will immediately be

amended to reflect the occurrence of the hearing on the motion to close the courtroom, the

disposition of the motion and the fact of courtroom closure.

              SO ORDERED.

Dated:        Brooklyn, New York
              September ___, 2019



                                           ___________________________________
                                           THE HONORABLE CAROL B. AMON
                                           UNITED STATES DISTRICT JUDGE
                                           EASTERN DISTRICT OF NEW YORK
